IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-31058
                           Summary Calendar


FRANCENE RILEY, Individually and as tutrix,
on behalf of Daniel A Cross

                Plaintiff - Appellant

     v.

UNITED STATES OF AMERICA; ET AL

                Defendants

UNITED STATES OF AMERICA

                Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-951
                       --------------------
                        September 10, 2002

Before KING, Chief Judge, and WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Francene Riley (“Riley”), individually and as tutrix for

Daniel Cross (“Cross”), appeals the district court’s judgment in

favor of the United States of America in her lawsuit brought

pursuant to the Federal Tort Claims Act.      Riley argues that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31058
                                 -2-

district court erroneously determined that Dr. Carl A. Karr and

Captain Ronald Ray were not negligent in Cross’ death.

     A district court’s findings of fact are reviewed for clear

error in a light most favorable to upholding the district court’s

finding.    See FED. R. CIV. P. 52(a); Travelhost, Inc. v.

Blandford, 68 F.3d 958, 965 (5th Cir. 1995).    If the district

court’s account of the evidence is plausible in light of the

entire record, this court may not reverse it even though it may

have weighed the evidence differently.     See United States v.

Bermea, 30 F.3d 1539, 1575 (5th Cir. 1994).

     Dr. Steven A. Conrad and Dr. Stephen G. Jenkinson testified

that under the circumstances presented, Dr. Carl A. Karr and

Captain Ronald Ray followed the proper standard of care and were

not negligent in Cross’ death.    Although Dr. Vincent J. Bennett

testified that Cross’ medical care was substandard because there

was no confirmation of whether the endotracheal tube was inserted

properly, there was also evidence presented that under the

circumstances Dr. Karr’s and Captain Ray’s conduct was not

improper.

     For the foregoing reasons, the ruling of the district court

is AFFIRMED.